United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 13, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41433
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LUCIOS LIMONES-ALVARADO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-96-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lucios Limones-Alvarado (Limones) pleaded guilty to one

count of attempting to reenter the United States without

permission after having been deported.    Limones contends that

8 U.S.C. § 1326(b), under which he was convicted, is

unconstitutional.




     Limones’s constitutional challenge to 8 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-41433
                                 -2-

§ 1326(b) is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Limones contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Limones

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     Limones also asserts that this court should remand for

correction of a clerical error in the judgment pursuant to

Federal Rule of Criminal Procedure 36.     We remand for the limited

purpose of correcting the judgment to reflect that the offense of

conviction was attempted illegal reentry rather than Limones

having been “found in” the United States illegally.     See United

States v. Angeles-Mascote, 206 F.3d 529, 531 (5th Cir. 2000).

     AFFIRMED; REMANDED FOR THE LIMITED PURPOSE OF CORRECTING

CLERICAL ERROR IN JUDGMENT.